Citation Nr: 0832159	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  07-01 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for a low back disability, to include as 
secondary to service-connected bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from January 1967 to February 
1972, and from November 1985 to June 1987.  He also had 
additional service with the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 RO rating decision that 
denied service connection for a low back disability, to 
include as secondary to service-connected bilateral knee 
disabilities, on a de novo basis; however, service connection 
for a back disorder, to include on a secondary basis, was 
previously denied in a final October 2001 RO decision.  
Therefore, the Board must address whether the veteran has 
submitted new and material evidence to reopen service 
connection for a low back disability, to include as secondary 
to service-connected bilateral knee disabilities.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The present Board decision addresses the question of whether 
new and material evidence has been received to reopen service 
connection for a low back disability, to include as secondary 
to service-connected bilateral knee disabilities.  The issue 
of the merits of the claim for entitlement to service 
connection for a low back disability, to include as secondary 
to service-connected bilateral knee disabilities, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


FINDINGS OF FACT

1.  The RO denied service connection for a low back 
disability, to include as secondary to service-connected 
bilateral knee disabilities in October 2001, and the veteran 
did not appeal.  

2.  Evidence received since then includes some evidence which 
is not cumulative or redundant, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The October 2001 RO decision that denied service 
connection for a low back disability, to include as secondary 
to service-connected bilateral knee disabilities, became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007). 

2.  New and material evidence has been received to reopen 
service connection for a low disability, to include as 
secondary to service-connected bilateral knee disabilities.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The notice requirements of the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126 (West 2002), require VA to notify 
the veteran of any evidence that is necessary to substantiate 
all elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
light of the favorable determination with respect to whether 
new and material evidence has been received to reopen service 
connection for a low back disability, to include as secondary 
to service-connected bilateral knee disabilities, and the 
need to remand for additional information with regard to the 
merits of the issue, no further discussion of VCAA compliance 
is needed at this time.  

Analysis of Reopening of Service Connection

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  If 
service connection has been previously denied and that 
decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); 
see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In determining if new and material evidence has been 
received, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The RO denied service connection for a low back disability, 
to include as secondary to bilateral knee disabilities, in 
October 2001.  The October 2001 decision was not appealed, 
and became final.  38 U.S.C.A. § 7105.  The October 2001 RO 
denied service connection for a low back disability, to 
include as secondary to service-connected bilateral knee 
disabilities, on the basis that the evidence did not show 
that the veteran's low back disability was related to his 
service-connected bilateral knee disabilities, and that there 
was no evidence of a low back disability during the veteran's 
period of service.  The RO indicated that the medical 
evidence did not link the veteran's current low back 
disability to his service-connected bilateral knee 
disabilities.  

The evidence considered at the time of the October 2001 RO 
decision included the veteran's available service treatment 
records; post-service private and VA treatment records; VA 
examination reports; and the veteran's own statements.  
Private treatment records dated in October 2000 revealed that 
the veteran had degenerative disc disease at L1-L2 and L4-L5; 
large anterior osteophytes at L2-L3, L3-L4; some spurs or 
herniated discs at L1-L2 and L5-S1; and some narrowing of the 
neural foramina and some spondylosis.  A July 2001 VA 
orthopedic examination report did not give a confirmed 
diagnosis of a lumbosacral spine disability as secondary to 
the veteran's service-connected bilateral knee disabilities.  
The examiner indicated that, in view of the veteran's 
physical structure, his back disability could be a natural 
aging process stressed out by carrying around a lot of weight 
and the osteophytes and spondylosis, or it could be just a 
normal aging process.  

The evidence received since the October 2001 RO decision 
includes additional private medical records, additional VA 
examination reports, and statements from the veteran.  The 
additional private medical records included a January 2006 
statement from a physician assistant at Chesapeake 
Orthopaedic and Sports Medicine Center.  The physician 
assistant indicated that the veteran had been diagnosed with 
severe osteoarthritis of his lumbosacral spine with large 
osteophytes that resulted in persistent low back pain and 
right-sided radiculopathy.  It was also noted that the 
veteran also had degenerative joint disease of both of his 
knees and that he had undergone bilateral total knee 
replacements.  The physician assistant reported that the 
veteran continued to have quite a bit of low back pain that 
radiated down his right leg and that he had found it 
progressively more difficult to continue working.  The 
physician assistant commented that they felt that the 
veteran's back condition was worsened by, and connected to, 
his bilateral knee condition.  

The Board observes that, in the evidence available at the 
time of the October 2001 RO decision, there was no specific 
evidence relating any currently diagnosed low back disability 
to the veteran's service-connected bilateral knee 
disabilities.  In the evidence received since the October 
2001 decision, there is a January 2006 statement from a 
private physician assistant at Chesapeake Orthopaedic and 
Sports Medicine Center indicating that the veteran's low back 
disability was worsened by and connected to his service-
connected bilateral knee disabilities.  Such evidence 
obviously raises a question of a possible relationship 
between the veteran's current low back disability and his 
service-connected bilateral knee disabilities.  The evidence 
will be considered credible for the purposes of determining 
whether new and material evidence has been received to reopen 
the claim.  

The Board finds that the January 2006 statement from a 
private physician assistant at Chesapeake Orthopaedic and 
Sports Medicine Center is evidence that is both new and 
material because the claim was previously denied, at least in 
part, on the basis that the evidence did not show that a low 
back disability was related to the veteran's service-
connected bilateral knee disabilities.  Therefore, the Board 
finds that such additional evidence is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate his claim, and raises a reasonable possibility 
of substantiating the claim.  New evidence is sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it may not convince the 
Board to grant a claim.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The Board concludes that evidence received since the October 
2001 RO decision is new and material, and thus the claim for 
service connection for a low back disability, to include as 
secondary to service-connected bilateral knee disabilities, 
is reopened.  This does not mean that service connection is 
granted.  Rather, additional development of evidence will be 
undertaken (see the below remand) before the issue of service 
connection for a right knee disability is addressed on a de 
novo basis.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  


ORDER

New and material evidence having been received, service 
connection for a low back disability, to include as secondary 
to service-connected bilateral knee disabilities, is 
reopened; to this extent only, the benefit sought on appeal 
is granted.  


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159 (2007).  

The veteran is service connected for residuals of a total 
knee replacement of the right knee and residuals of a total 
knee replacement of the left knee.  

The service treatment records for his first period of active 
service from January 1967 to February 1972 are not of record.  
On a medical history form at the time of a May 1972 
enlistment examination (apparently for National Guard 
purposes), the veteran checked that he did not have recurrent 
back pain.  The reviewing examiner did not refer to any 
disabilities.  The May 1972 objective enlistment examination 
report (apparently for National Guard purposes), included a 
notation that the veteran's spine and other musculoskeletal 
systems were normal.  Subsequent available service treatment 
records for the veteran's service in the Army National Guard 
do not show complaints, findings, or diagnoses of any low 
back problems.  Such records do show treatment for a left 
knee disability.  

The service treatment records for the veteran's second period 
of active service from November 1985 to June 1987 indicate 
that he was treated for low back complaints on two occasions.  
A November 1986 treatment entry noted that the veteran 
complained of low back pain for two days.  He reported that 
he hurt his back while moving furniture.  He reported that he 
was able to move his extremities, but that it was painful 
when sitting and bending over.  The assessment was low back 
pain.  

A subsequent November 1986 emergency care and treatment 
report in the service treatment records noted that the 
veteran was involved in a motor vehicle accident and 
complained of pain in his neck and his lower back.  He 
reported that he was playing football the previous week when 
he was hit in the back.  He stated that he was not taking any 
medication for his back.  The assessment/diagnosis was 
cervical strain.  A March 1987 hospital narrative summary, 
for medical board purposes, did not refer to any low back 
problems.  The service treatment records for his second 
period of active service do show treatment for a left knee 
sprain (June 1986) and left leg torn ligaments (January 
1986).  

Post-service treatment records show treatment for disorders 
including low back problems and bilateral knee problems.  A 
November 1996 private treatment report from Dr. N. Keats 
noted that the veteran was seen for follow-up of his 
bilateral post-traumatic degenerative joint disease of the 
knees.  It was noted that, in addition, the veteran had lower 
back pain with some radiation towards the hips and thighs.  
The diagnoses were bilateral post-traumatic degenerative 
joint disease of the knees and lumbar spondylosis.  A January 
1997 entry from Dr. Keats indicated that the veteran was seen 
for follow-up of his lumbar spine and bilateral knee 
degenerative disease.  Diagnoses were not provided at that 
time.  

A July 2001 VA spine examination report related an impression 
of degenerative disc disease of the lumbosacral spine as 
evidenced by a magnetic resonance imaging (MRI) study.  An 
impression of status post surgery for a left knee 
replacement, chrondromalacia of the right knee, and 
degenerative disc disease of the lower spine, was also 
reported.  The examiner indicated that, in view of the 
veteran's physical structure, he was not really sure whether 
his degenerative spinal disease was really due to the left 
knee condition or whether it was just a natural aging process 
stress out by carrying around a lot of weight and the 
osteophytes and spondylosis, or it could be just a normal 
aging process.  There is no indication that the examiner 
reviewed the veteran's claims file in providing his opinion.  
The examiner also did not address whether the veteran's low 
back disability was related to his periods of service.  

A July 2001 orthopedic surgeon report from C. Pezeshki, M.D., 
noted that the veteran was seen for an independent medical 
opinion of an injury sustained in May 2001.  It as noted that 
the veteran was previously in his office for an assessment of 
his back and that the diagnosis, at that time, was 
degenerative changes of the lumbar spine.  The veteran 
reported that he was in the men's room and turned around to 
get a towel and his right knee gave out which caused him to 
hit his back against the sink and fall backwards.  The 
impression was pre-existing degenerative changes of the 
lumbar spine and pre-existing arthritis of the right knee.  
Dr. Pezeshki commented that he believed the symptoms that the 
veteran had at the present time were not related to his 
injury.  Dr. Pezeshki stated that, basically, the injury 
itself had been due to a pre-existing problem of arthritis of 
the knee which gave out and he fell.  It was noted that, 
although the veteran fell, he did not sustain any additional 
injury to the above mentioned areas.  

A July 2004 report from R. D. Drapkin, M.D., noted that the 
veteran sustained an injury to both his knees and his low 
back when he was working in May 1990 at the Maryland Transit 
Administration (MTA).  Dr. Drapkin indicated, as to an 
impression, that it was his opinion that as a result of the 
injury in May 1990, the veteran had sustained an internal 
derangement of the right knee requiring surgery and multiple 
operations on the left with total knee replacements and 
lumbosacral strain.  Another July 2004 report from Dr. 
Drapkin reported that the veteran sustained an injury while 
working in May 2001 for the MTA.  It was noted that he 
sustained an injury to his right ankle, right knee, and low 
back when he slipped in the men's room.  As to an impression, 
Dr. Drapkin stated that it was his opinion that, as a result 
of the injury sustained in May 2001, the veteran was status 
post lumbar laminectomy at the L5-S1 level, a total knee 
replacement on the right side, and a sprain of the right 
ankle.  

A January 2006 statement from a physician assistant at 
Chesapeake Orthopaedic and Sports Medicine Center indicated 
that the veteran had been diagnosed with severe 
osteoarthritis of his lumbosacral spine with large 
osteophytes that resulted in persistent low back pain and 
right-sided radiculopathy.  It was also noted that the 
veteran also had degenerative joint disease of both his 
knees, and that he had undergone bilateral total knee 
replacements.  The physician assistant reported that the 
veteran continued to have quite a bit of low back pain that 
radiated down his right leg and that he had found it 
progressively more difficult to continue working.  The 
physician assistant commented that they felt that the 
veteran's back condition was worsened by, and connected to, 
his bilateral knee condition.  There is no indication that 
the physician assistant reviewed the veteran's claims file in 
providing the opinion.  

A June 2006 VA spine examination report noted that the 
veteran complained of chronic low back pain aggravated by 
prolonged standing, walking, bending, stooping, and lifting 
heavy weights.  He reported that he injured his back while 
working for the MTA in May 2001 and that he underwent a L5-S1 
diskectomy and posterior fusion in March 2002.  The diagnosis 
was post-laminectomy syndrome due to degenerative disk 
disease of the lumbar spine.  The examiner commented that 
there was no documentation of baseline manifestation due to 
the non-service-connected back injury.  The examiner stated 
that the veteran had not been evaluated for a back condition 
while on active duty and that he sustained a work-related 
injury while working at the Maryland Transit Authority for 
which he stated that he received workers compensation.  It 
was also noted that the veteran's surgery was paid for by the 
MTA.  The examiner remarked that he was not able to establish 
an increase because there was no documentation of baseline 
manifestation of the veteran's back impairment in the record.  
The examiner stated that in his opinion, the veteran's back 
impairment was not due to his total knee replacement.  The 
examiner noted that an opinion from a treating source was 
that the veteran's back impairment could be due to his 
bilateral knee condition, but in the absence of specific back 
injury, knee impairment in itself was unlikely to cause back 
impairment.  

The Board observes that there is no indication that the 
examiner reviewed the veteran's entire claims file in 
providing his opinion.  For example, the veteran's service 
treatment records for his second period of service do show 
treatment for low back complaints on two occasions.  The 
Board also notes that the examiner did not address whether 
the veteran's current low back disability was related to his 
period of service.  

The Board observes that post-service evidence shows 
intercurrent back injuries.  The Board also notes that the 
opinions noted above are contradictory.  Further, the Board 
observes that the veteran has not been afforded a VA 
examination that included an etiological opinion, after a 
review of his entire claims file, as to his claim for service 
connection for a low back disability, to include as secondary 
to his service-connected bilateral knee disabilities.  Thus, 
the Board finds that such should be accomplished on remand.  
38 C.F.R. § 3.159(c)(4).

Prior to the examination, any outstanding records of 
pertinent treatment should be obtained and added to the 
record.  
        
Accordingly, the reopened issue of service connection for a 
low back disability, to include as secondary to service-
connected bilateral knee disabilities, is REMANDED for the 
following:  

1.  Ask the veteran to identify all 
medical providers who have treated him 
for low back problems since July 2004.  
After receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
the related medical records which are not 
already in the claims folder.  

2.  Schedule the veteran for a VA 
orthopedic examination by a physician to 
determine the nature and etiology of his 
claimed low back disability and its 
possible relationship to service or his 
service-connected bilateral knee 
disabilities.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current low 
back disabilities.  Based on a review of 
the claims file, examination of the 
veteran, and generally accepted medical 
principles, the examiner should provide a 
medical opinion, with adequate rationale, 
as to whether it is as likely as not (50 
percent or greater probability) that any 
diagnosed low back disabilities are 
etiologically related to any injury or 
disease during the veteran's periods of 
active service.  If not, the examiner 
should offer an opinion as to whether the 
veteran's service-connected bilateral knee 
disabilities caused or aggravated 
(permanently worsened beyond the natural 
progression) any low back disabilities, 
and if so, the extent to which they are 
aggravated.  The examiner should also 
specifically comment on any intercurrent 
injuries and on the January 2006 statement 
from the physician assistant.  

3.  Thereafter, review the veteran's claim 
for service connection for a low back 
disability, to include as secondary to 
service-connected bilateral knee 
disabilities.  If the claim is denied, 
issue a supplemental statement of the case 
to the veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

The actions directed in this remand, as well as any other 
development deemed necessary, is needed for a comprehensive 
and correct adjudication of the claim.  The veteran's 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  Failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. § 
3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


